DETAILED ACTION
In Applicant’s Response filed 8/26/21, Applicant has amended claims 1 and 8-9; cancelled claims 15-32; and added new claims 33-45. Currently, claims 1-14 and 33-45 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 4971046).
claim 1, Simpson discloses a pressure bandage (surgical pressure plaster – abstract line 1), comprising: 
an elastic sheet (highly elastic adhesive tape – abstract lines 5-6; tape 7 in figs 1-2; col 5 lines 3-6) having a first coefficient of elasticity (the tape 7 is disclosed as being “highly elastic” and thus inherently has a first coefficient of elasticity) and an adhesive side (the “adhesive surface” of the highly elastic adhesive tape – abstract lines 5-6; i.e. side that the pressure pad is attached to in figs 1-2); 
a resilient pad (pressure pad – abstract lines 1-6; pad 8 in figs 1-2; col 5 lines 3-37) having a first side affixed to the adhesive side of the elastic sheet (abstract lines 4-6; col 5 lines 3-14; figs 1-2) and a second, patient-contacting side opposite the first side (side of pad 8 that is adjacent to section 6a of strip 6 in figures 1 and 2), and having a second coefficient of elasticity (the pad is formed of “readily compressible, resilient material” – abstract lines 1-4; such material inherently has a coefficient of elasticity which will differ from that of a highly elastic material and, therefore, is interpreted as being a “second” coefficient of elasticity) such that the second, patient-contacting side is compressible and resilient (the pad 8 is made of “compressible, resilient material” – abstract lines 1-2 and, therefore, the side of the pad that contacts the skin during use is expected to be compressible and resilient like the rest of the pad);
wherein the elastic sheet (tape 7) has a first predetermined shape (inherent characteristic – shape is shown in figs 1-2; the shape is determined during manufacturing and thus is interpreted as being “predetermined”) that is configured to be applied to a 
wherein the first coefficient of elasticity and the second coefficient of elasticity are related such that, when the elastic sheet is stretched and adhered to the body of the patient, the patient-contacting side of the resilient pad compresses and applies a predetermined amount of pressure to the body of the patient (abstract lines 16-19; col 5 lines 15-19; the patient contacting side of the pad is made from the same material as the rest of the pad and, therefore, is expected to be compressed to apply pressure to the body during use along with the rest of the pad).
With respect to claim 2, Simpson discloses the invention as claimed (see rejection of claim 1) and also discloses that the predetermined amount of pressure applied by the pressure bandage when applied to the anatomical location on the body of the patient reduces or eliminates blood flow in capillary vessels of the patient (when the tape is stretched and the device is applied to the skin, the pad maintains pressure to prevent bleeding - abstract lines 16-19).
With respect to claim 33, Simpson discloses a pressure bandage (surgical pressure plaster – abstract line 1), comprising:
an elastic sheet (highly elastic adhesive tape – abstract lines 5-6; tape 7 in figs 1-2; col 5 lines 3-6) having a first coefficient of elasticity (the tape 7 is disclosed as being “highly elastic” and thus inherently has a first coefficient of elasticity) and an adhesive side (the “adhesive surface” of the highly elastic adhesive tape – abstract lines 5-6; i.e. side that the pressure pad is attached to in figs 1-2);

wherein the elastic sheet (tape 7) has a first predetermined shape (inherent characteristic – shape is shown in figs 1-2; the shape is determined during manufacturing and thus is interpreted as being “predetermined”) that is configured to be applied to a corresponding anatomical location on the body of a patient (configured to be applied to the body at i.e. a venipuncture site – col 5 lines 15-19); and
wherein the first coefficient of elasticity and the second coefficient of elasticity are related such that, when the elastic sheet is stretched and adhered to the body of the patient, the resilient pad applies a predetermined amount of pressure to the body of the patient (abstract lines 16-19; col 5 lines 15-19); and
further including a liner (covering strips 5 and 6) affixed to the adhesive side of the elastic sheet (as shown in figures 1-2; col 7 lines 61-63) and including a plurality of cut lines separating the liner into distinct sections (the liner is divided into two sections – strip 5 and strip 6 shown in figs 1-2; each strip has an end which is interpreted as being a “cut line” since it defines that the strips are separate from one another as identified in the annotated figure below), wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence (strip 5 overlaps strip 6 and, therefore, inherently is lifted 
ANNOTATED FIGURE 1 of Simpson (US 4971046)

    PNG
    media_image1.png
    365
    415
    media_image1.png
    Greyscale

With respect to claim 34, Simpson discloses the invention as claimed (see rejection of claim 33) and also discloses that the predetermined amount of pressure applied by the pressure bandage when applied to the anatomical location on the body of the patient reduces or eliminates blood flow in capillary vessels of the patient (when the tape is stretched and the device is applied to the skin, the pad maintains pressure to prevent bleeding - abstract lines 16-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14, 33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (EP 0614652A1) in view of Simpson (US 4971046).
claim 1, Ohyama discloses a pressure bandage (sticking material for hemostasis i.e. a hemostatic adhesive bandage such as element 22, Fig. 15; pg 1 lines 5-6) comprising:
an elastic sheet (base material 1 having pressing plate 21, Fig. 15) having a first coefficient of elasticity (pg 3 lines 33-34 - "a base material made of a stretchable material having a recovery property") and an adhesive side (adhesive layer 2, Fig. 15 - adhesive side is formed on one surface of base material 1; pg 4 lines 48-49);
a resilient pad (pad 3, Fig. 15) having a first side affixed to the adhesive side of the elastic sheet and a second, patient-contacting side opposite the first side (pg 3 line 34; as shown in all embodiments of the device, the pad 3 is provided on the side of the device which includes adhesive 2, with the surface of pad 3 that includes layer 4 being attached to the side of the bandage which includes adhesive 2, and the opposite side of the pad 3, that includes layer 7, facing away from the adhesive surface and thereby defining a body-contacting surface of the pad), said pad having a second coefficient of elasticity (pg 3 lines 34-37 - "a pad with an adequate thickness, having a hardness and a slight elasticity");
wherein the elastic sheet (base material 1) has a first predetermined shape (Fig. 15 - see base material 1 having a predetermined shape of a rounded rectangle; pg 6 lines 4-5 - "Although this base material is sometimes formed in square, circle, oval, etc,, preferred is often a long strip shape") that is configured to be applied to a corresponding anatomical location on the body of a patient (device is intended to be adhered to the skin surface of a patient – pg 6 lines 9-10);

Ohyama does not, however, disclose that the second, patient-contacting side of the pad is compressible and resilient wherein, specifically, the patient-contacting side of the pad compresses and applies a predetermined amount of pressure to the body of the patient.
Simpson teaches a pressure bandage (surgical pressure plaster – abstract line 1) that is configured to prevent blood leakage at a puncture hole left in a vein when a needle is removed in an attempt to avoid the pain, bruising and swelling that occurs when a haematoma forms as a result of blood leakage at a venipuncture site (col 1 lines 19-22; col 2 lines 50-53), the bandage comprising: an elastic sheet (highly elastic adhesive tape – abstract lines 5-6; tape 7 in figs 1-2; col 5 lines 3-6) having a first coefficient of elasticity (the tape 7 is disclosed as being “highly elastic” and thus inherently has a first coefficient of elasticity) and an adhesive side (the “adhesive surface” of the highly elastic adhesive tape – abstract lines 5-6; i.e. side that the pressure pad is attached to in figs 1-2); and a resilient pad (pressure pad – abstract lines 1-6; pad 8 in figs 1-2; col 5 lines 3-37) having a first side affixed to the adhesive side of the elastic sheet (abstract lines 4-6; col 5 lines 3-14; figs 1-2) and a second, patient-contacting side opposite the first side (side of pad 8 that is adjacent to section 6a of strip 6 in figures 1 and 2), wherein the second, patient-contacting side is compressible and resilient (the pad 8 is made of “compressible, resilient material” – abstract lines 1-2 and, therefore, the side of the pad that contacts the skin during use is expected to be compressible and resilient like the rest of the 
Regarding claim 2, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 1) and Ohyama also discloses that the predetermined amount of pressure applied by the pressure bandage when applied to the anatomical location on the body of the patient reduces or eliminates blood flow in capillary vessels of the patient (provides hemostasis - page 3 lines 30-50).
Regarding claim 3, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 1) and Ohyama also discloses that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient applies a pressure against the patient's blood vessels in the anatomical location of at least approximately 8mmHG (initial force of pressure is 
Regarding claim 4, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 1) but Ohyama does not disclose that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient is, specifically, in the range of approximately 5-30mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application (results table on page 13) which overlaps with the claimed range of 5-30mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama in view of Simpson so that the predetermined amount of pressure is within the specific range of 5-30 mmHg in order to tailor the pressure bandage to a patient specific treatment and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
claim 5, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 4) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 10-25mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application (results table on page 13) which overlaps with the claimed range of 10-25mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama in view of Simpson so that the predetermined amount of pressure is within the specific range of 10-25 mmHg in order to tailor the pressure bandage to a patient specific treatment and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 5) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 15-20mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left 
Regarding claim 7, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 5) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 5-15mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 
Regarding claim 8, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 5) and Ohyama also discloses that the pressure bandage is configured to be applied to one or more of the following anatomical regions of a patient: an abdominal region, an upper chest region, a lumbar back region, and an inguinal crease region (device is capable of being applied to these regions, further, Ohyama teaches use/application to multiple anatomical regions on page 14 lines 7-13- "it is possible to securely conduct the hemostasis of the puncture of artery, and effective hemostasis can be made to arteries located close to bones such as ulnar artery and dorsalis pedis artery in addition to radial artery. Further, the present invention is applicable to femoral artery. Effective hemostasis can be made to a vein also as has been applied to the artery"; the femoral artery is interpreted as being in the inguinal crease “region”).
Regarding claim 9, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 1) and Ohyama also discloses that the elastic 
wherein a center portion of the elastic sheet has outer edges forming a shape (Fig. 15 - see outer edges of pressing plate 21 forming a rectangle) that is substantially the same as the third predetermined shape of the resilient pad (Fig. 15 - see rectangular shape of pressing plate 21 and note rectangular shape of pad 3) but larger (as shown in fig 15 pressing plate 21 has a larger size than the pad 3). Ohyama further discloses that the pad has a long edge to short edge ratio in the range of 1:1 to 1:4 (page 5 lines 17-19 - "In the case of oval, elliptical and rectangular, the ones having the ratio of the short side to the long side being up to about 1:4 are preferred., the ratio is usually within the range of from about 1:1 to about 1:4"). While Ohyama fails to specifically teach such that peripheral edges of the resilient pad are substantially equally spaced from the outer edges of the center portion of the elastic sheet, various engineering design choices could have been used to optimize the shape of the pad, thereby arriving at the peripheral edges of the resilient pad being substantially equally spaced from the outer edges of the center portion of the elastic sheet. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have constructed the device of Ohyama in view of Simpson with the peripheral edges of the 
Regarding claim 14, Ohyama in view of Simpson discloses the pressure bandage as claimed (see rejection of claim 1) and Ohyama also discloses a liner affixed to the adhesive side of the elastic sheet (pg 6 lines 23-31), wherein the liner is configured to facilitate removing distinct sections of the liner in a predetermined sequence (pg 6 lines 23-31). Ohyama is generally silent, however, as to the structure of the liner and fails to specifically teach wherein the liner includes a plurality of cut lines separating the liner into distinct sections, wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence.
Simpson, however, teaches a liner (covering strips 5 and 6) affixed to the adhesive side of the elastic sheet (as shown in figures 1-2; col 7 lines 61-63) and including a plurality of cut lines separating the liner into distinct sections (the liner is divided into two sections – strip 5 and strip 6 shown in figs 1-2; each strip has an end which is interpreted as being a “cut line” since it defines that the strips are separate from one another as identified in the annotated figure below), wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence (strip 5 overlaps strip 6 and, therefore, inherently is lifted first during removal to expose pad 8).
ANNOTATED FIGURE 1 of Simpson (US 4971046)

    PNG
    media_image1.png
    365
    415
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Simpson to include cut lines as taught by Simpson in order to provide easier application of the pressure bandage.
Regarding claim 33, Ohyama discloses a pressure bandage (sticking material for hemostasis i.e. a hemostatic adhesive bandage such as element 22, Fig. 15; pg 1 lines 5-6) comprising:
an elastic sheet (base material 1 having pressing plate 21, Fig. 15) having a first coefficient of elasticity (pg 3 lines 33-34 - "a base material made of a stretchable material having a recovery property") and an adhesive side (adhesive layer 2, Fig. 15 - adhesive side is formed on one surface of base material 1; pg 4 lines 48-49);
a resilient pad (pad 3, Fig. 15) affixed to the adhesive side of the elastic sheet (pg 3 line 34) and having a second coefficient of elasticity (pg 3 lines 34-37 - "a pad with an adequate thickness, having a hardness and a slight elasticity");

wherein the first coefficient of elasticity and the second coefficient of elasticity are related such that, when the elastic sheet is stretched and adhered to the body of the patient, the resilient pad applies a predetermined amount of pressure to the body of the patient (page 3 lines 30-50); and
further including a liner affixed to the adhesive side of the elastic sheet (pg 6 lines 23-31), wherein the liner is configured to facilitate removing distinct sections of the liner in a predetermined sequence (pg 6 lines 23-31). Ohyama is generally silent, however, as to the structure of the liner and fails to specifically teach wherein the liner includes a plurality of cut lines separating the liner into distinct sections, wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence and to form a pull tab upon partial removal of each of the distinct sections of the liner.
Simpson, however, teaches a liner (covering strips 5 and 6) affixed to the adhesive side of the elastic sheet (as shown in figures 1-2; col 7 lines 61-63) and including a plurality of cut lines separating the liner into distinct sections (the liner is divided into two sections – strip 5 and strip 6 shown in figs 1-2; each strip has an end which is interpreted as being a “cut line” since it defines that the strips are separate from one another as identified in the annotated 
ANNOTATED FIGURE 1 of Simpson (US 4971046)

    PNG
    media_image1.png
    365
    415
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Simpson to include cut lines that separate the liner into distinct sections to form a pull tab upon partial 
Regarding claim 35, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 33) and Ohyama also discloses that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient applies a pressure against the patient's blood vessels in the anatomical location of at least approximately 8mmHG (initial force of pressure is at least approximately 11 mmHg and at least approximately 9 mmHg 1 hr after application – results table on page 13; these values are both greater than 8 mmHg and therefore meet the limitation of being “at least” 8 mmHg).
Regarding claim 36, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 33) but Ohyama does not disclose that the predetermined amount of pressure exerted by the pressure bandage when applied in the anatomical location on the body of the patient is, specifically, in the range of approximately 5-30mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application (results 
Regarding claim 37, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 36) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 10-25mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application (results table on page 13) which overlaps with the claimed range of 10-25mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama in view of Simpson so that the predetermined amount of pressure is within the specific range of 10-25 mmHg in order to tailor the pressure bandage to a 
Regarding claim 38, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 37) but Ohyama does not disclose that the predetermined amount of pressure is, specifically, in the range of approximately 15-20mmHG. Ohyama does, however, teach that the predetermined amount of pressure can be adjusted through changing the structure of the bandage ("The pads were put on the radial arteries of left and right wrists, and the sticking material was stuck for a minute under the following four conditions: (1) under non-extension of the sticking material (2) while extending the sticking material by 1 cm each side (total 2 cm) (3) while extending the sticking material by 2 cm each side (total 4 cm) (4) while extending the sticking material by 3 cm each side (total 6 cm)"; table 1). Ohyama also teaches that the initial force of pressure is at least approximately 11 mmHg, but can be as high as 141+/-26 mmHg and that the pressure is at least approximately 9 mmHg 1 hr after application, but can be as high as 121 +/- 17 mmHg (results table on page 13) which are values that overlap with the claimed range of 15-20mmHg. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Ohyama in view of Simpson so that the predetermined amount of pressure is within the specific range of 15-20 mmHg in order to tailor the pressure bandage to a patient specific treatment and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 39, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 37) but Ohyama does not disclose that the 
Regarding claim 40, Ohyama in view of Simpson discloses the pressure bandage substantially as claimed (see rejection of claim 33) and Ohyama also discloses that the pressure bandage is configured to be applied to one or more of the following anatomical regions of a patient: an abdominal region, an upper chest region, a lumbar back region, and an inguinal crease region (device is capable of being applied to these regions, further, Ohyama teaches use/application to multiple anatomical regions on page 14 lines 7-13- "it is possible to securely .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al (EP 0614652A1) in view of Simpson (US 4971046) and further in view of Kolte et al (US 2004/0049146).
Regarding claim 10, Ohyama in view of Simpson discloses the invention substantially as claimed (see rejection of claim 9) but Ohyama does not explicitly disclose that each of the second and third predetermined shapes is substantially triangular. 
Kolte discloses a wound dressing (figs 1-2) comprising a sheet with a center portion and absorbent pad 11 (located at the center portion of the sheet) which each have a predetermined shape (as shown in fig 2) wherein both predetermined shapes are substantially triangular (as shown in fig 2 and highlighted in the annotated figure below). Kolte also teaches that the shape of the dressing is designed to achieve better conformity to protruding parts of the body which are difficult to secure a dressing to due to the anatomical complexity of such areas (para [0002;0015]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Ohyama in view of Simpson such that the second and third predetermined shapes are substantially triangular as taught by Kolte in order to provide better conformity to skin surfaces on a user’s body.
ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image2.png
    668
    909
    media_image2.png
    Greyscale

Regarding claim 11, Ohyama in view of Simpson and further in view of Kolte discloses the invention substantially as claimed (see rejection of claim 10) and Kolte further teaches that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge (the three sides of the absorbent element 11 shown in fig 2 define the three outer edges of the substantially triangular shape of the center portion of the dressing); and
wherein the first predetermined shape includes the substantially triangular shape of the center portion (the outline of the sheet forming the dressing is substantially triangular like the outline of element 11 as shown in fig 2 and the annotated figure above) as well as a first lobe extending from a first vertex between the first outer edge and the second outer edge, a second lobe extending from a second vertex between the second outer edge and the third outer edge, nd annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Simpson and further in view of Kolte so that the device is configured such that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge; and wherein the first predetermined shape includes the substantially triangular shape of the center portion as well as a first lobe extending from a first vertex between the first outer edge and the second outer edge, a second lobe extending from a second vertex between the second outer edge and the third outer edge, and a third lobe extending from a third vertex between the third outer edge and the first outer edge, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.
2nd ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image3.png
    668
    909
    media_image3.png
    Greyscale

Regarding claim 12, Ohyama in view of Simpson and further in view of Kolte discloses the invention substantially as claimed (see rejection of claim 10) and Kolte further teaches that the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor (each of the lobes identified in the 2nd annotated figure above is interpreted as being a skin “anchor” because it is configured to secure/hold the dressing in place on the body – see i.e. para [0062-0063 which describes application of the dressing during use). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Simpson and further in view of Kolte so that the device is configured such that the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.

Regarding claim 13, Ohyama in view of Simpson and further in view of Kolte discloses the invention substantially as claimed (see rejection of claim 12) and Kolte further teaches that the first elastic skin anchor has a first anchor shape and the second elastic skin anchor has a second anchor shape that is different from the first anchor shape (as shown in fig 2 of Kolte and in the 2nd annotated figure above, the shape of the first lobe is slightly different from the shape of the second and third lobes thereby providing anchor portions with different shapes). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Ohyama in view of Simpson and further in view of Kolte so that the device is configured such that the first elastic skin anchor has a first anchor shape and the second elastic skin anchor has a second anchor shape that is different from the first anchor shape, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4971046) in view of Daneshvar (US 5779657).
Regarding claim 41, Simpson discloses a pressure bandage (surgical pressure plaster – abstract line 1), comprising:
an elastic sheet (highly elastic adhesive tape – abstract lines 5-6; tape 7 in figs 1-2; col 5 lines 3-6) having a first coefficient of elasticity (the tape 7 is disclosed as being “highly elastic” and thus inherently has a first coefficient of elasticity) and an adhesive side (the “adhesive surface” of the highly elastic adhesive tape – abstract lines 5-6; i.e. side that the pressure pad is attached to in figs 1-2);
a resilient pad (pressure pad – abstract lines 1-6; pad 8 in figs 1-2; col 5 lines 3-37) affixed to the adhesive side of the elastic sheet (abstract lines 4-6; col 5 lines 3-14; figs 1-2) and having a second coefficient of elasticity (the pad is formed of “readily compressible, resilient material” – abstract lines 1-4; such material inherently has a coefficient of elasticity which will differ from that of a highly elastic material and, therefore, is interpreted as being a “second” coefficient of elasticity);
wherein the elastic sheet (tape 7) has a first predetermined shape (inherent characteristic – shape is shown in figs 1-2; the shape is determined during manufacturing and thus is interpreted as being “predetermined”) that is configured to be applied to a corresponding anatomical location on the body of a patient (configured to be applied to the body at i.e. a venipuncture site – col 5 lines 15-19); and
wherein the first coefficient of elasticity and the second coefficient of elasticity are related such that, when the elastic sheet is stretched and adhered to the body of the patient, 
further including a liner (covering strips 5 and 6) affixed to the adhesive side of the elastic sheet (as shown in figures 1-2; col 7 lines 61-63) and including a plurality of cut lines separating the liner into distinct sections (the liner is divided into two sections – strip 5 and strip 6 shown in figs 1-2; each strip has an end which is interpreted as being a “cut line” since it defines that the strips are separate from one another as identified in the annotated figure below), wherein the cut lines are configured to facilitate removing the distinct sections of the liner in a predetermined sequence to apply the device in a predetermined order (strip 5 overlaps strip 6 and, therefore, inherently is lifted first during removal to expose pad 8 to be applied to the skin prior to removal of the remainder of strips 5 and 6 to apply the elastic sheet to the skin). 
ANNOTATED FIGURE 1 of Simpson (US 4971046)

    PNG
    media_image1.png
    365
    415
    media_image1.png
    Greyscale


Daneshvar, however, teaches a device made from a stretchable material that is shaped to match the shape of the anatomy of a wound site to hold a pressure unit in place to compress the wound site to prevent bleeding (col 2 lines 12-31) wherein, specifically, in the embodiment shown in figure 12, the device has a substantially triangular shape (as shown in fig 12) in order to provide each corner in a different axis to more securely retain the pressure unit in place (col 9 lines 34-39) and the device has a plurality of elastic skin anchors consisting essentially of three elastic skin anchors disposed at vertices of the substantially triangular shape (three attachment corners – 80, 81, 82, one at each vertex of the triangle as shown in fig 12; see also col 9 lines 34-46). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the device of Simpson so that the first predetermined shape includes a substantially triangular shape and a plurality of elastic skin anchors consisting essentially of three elastic skin anchors disposed at vertices of the substantially triangular shape, as taught by Daneshvar, in order to thereby provide each corner of the device in a different axis to more securely retain the resilient pad in place over a venipuncture wound. 
Daneshvar does not, however, disclose in the embodiment of figure 12 that the device includes a liner with cut lines that are configured such that distinct sections of the liner are 
With respect to claim 42, Simpson in view of Daneshvar discloses the invention substantially as claimed (see rejection of claim 41) and Simpson also discloses that the elastic sheet (7) has a center portion (area of sheet 7 covered by pad 8; figs 1-2) with a second predetermined shape (interpreted as being rectangularly shaped like the attached surface of the pad);
wherein the resilient pad (8) has peripheral edges forming a third predetermined shape (shown in figs 1-2); and
wherein the center portion of the elastic sheet has outer edges forming a shape that is substantially the same as the third predetermined shape of the resilient pad but larger (the center of the sheet 7 is interpreted as having the same shape as that of the pad so as to be capable of folding as shown in fig 7; the center of sheet 7 is interpreted as being slightly larger .

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 4971046) in view of Daneshvar (US 5779657) and further in view of Kolte et al (US 2004/0049146).
Regarding claim 43, Simpson in view of Daneshvar discloses the invention substantially as claimed (see rejection of claim 42) but Simpson does not explicitly disclose that each of the second and third predetermined shapes is substantially triangular. 
Kolte discloses a wound dressing (figs 1-2) comprising a sheet with a center portion and absorbent pad 11 (located at the center portion of the sheet) which each have a predetermined shape (as shown in fig 2) wherein both predetermined shapes are substantially triangular (as shown in fig 2 and highlighted in the annotated figure below). Kolte also teaches that the shape of the dressing is designed to achieve better conformity to protruding parts of the body which are difficult to secure a dressing to due to the anatomical complexity of such areas (para [0002;0015]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Simpson in view of Daneshvar such that the second and third predetermined shapes are substantially triangular as taught by Kolte in order to provide better conformity to skin surfaces on a user’s body.
ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image2.png
    668
    909
    media_image2.png
    Greyscale

Regarding claim 44, Simpson in view of Daneshvar and further in view of Kolte discloses the invention substantially as claimed (see rejection of claim 43) and Kolte further teaches that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge (the three sides of the absorbent element 11 shown in fig 2 define the three outer edges of the substantially triangular shape of the center portion of the dressing); and
wherein the first predetermined shape includes the substantially triangular shape of the center portion (the outline of the sheet forming the dressing is substantially triangular like the outline of element 11 as shown in fig 2 and the annotated figure above) as well as a first lobe extending from a first vertex between the first outer edge and the second outer edge, a second lobe extending from a second vertex between the second outer edge and the third outer edge, nd annotated figure below);
wherein the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor (each of the lobes identified in the 2nd annotated figure above is interpreted as being a skin “anchor” because it is configured to secure/hold the dressing in place on the body – see i.e. para [0062-0063 which describes application of the dressing during use). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Simpson in view of Daneshvar and further in view of Kolte so that the device is configured such that the substantially triangular shape of the center portion of the pressure bandage includes a first outer edge, a second outer edge, and a third outer edge; and wherein the first predetermined shape includes the substantially triangular shape of the center portion as well as a first lobe extending from a first vertex between the first outer edge and the second outer edge, a second lobe extending from a second vertex between the second outer edge and the third outer edge, and a third lobe extending from a third vertex between the third outer edge and the first outer edge, wherein the first lobe forms a first skin anchor, the second lobe forms a second skin anchor and the third lobe forms a third skin anchor, as taught by Kolte, in order to further the goal of providing better conformity to skin surfaces on a user’s body.
Kolte does not, however, explicitly disclose that each of the anchors is an “elastic” skin anchor. Simpson, however, teaches that the tape 7 is a highly elastic adhesive tape (abstract lines 5-6) and Kolte teaches that providing maximum flexibility and stretchability of the dressing prolongs the wear time of the dressing (para [0058]). Thus, it would have been obvious to one 

2nd ANNOTATED FIG 2 of Kolte et al (US 2004/0049146)

    PNG
    media_image3.png
    668
    909
    media_image3.png
    Greyscale

Regarding claim 45, Simpson in view of Daneshvar and further in view of Kolte discloses the invention substantially as claimed (see rejection of claim 44) and Kolte further teaches that the first elastic skin anchor has a first anchor shape and the second elastic skin anchor has a second anchor shape that is different from the first anchor shape (as shown in fig 2 of Kolte and in the 2nd annotated figure above, the shape of the first lobe is slightly different from the shape of the second and third lobes thereby providing anchor portions with different shapes). It 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/26/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claims 8 and 9 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 10-14 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsui (US 2009/0187212) illustrates configurations for adhesive skin patches in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786